DETAILED ACTION
This action is in response to the reply receive November 12, 2021. After consideration of applicant's amendments and/or remarks:
Claim 11 objected to for minor informalities.
Claims 9-18 are rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 11 objected to because of the following informalities: There is no antecedent basis for "the issuer information extracted from the first form image." Further, there is no recitation of a step of extracting issuer information in dependent claim 11 or independent claim 9.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 9-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg et al., U.S. PG-Publication No. 2015/0039707 A1, in view of Fisher, U.S. PG-Publication No. 2014/0207631 A1.



Claim 9
	Gregg discloses an information processing apparatus comprising: circuitry configured to extract from a first form image, a character string and information indicating [a position] where the character string is arranged in the first form image. Gregg discloses a computer system 100 for extracting data from an invoice document. Gregg, ¶ 59. In one embodiment, the document is "a graphic, such as the image of an invoice," wherein the image is converted to a structured document using optical character recognition. Id. at ¶¶ 61; 68. Figure 2 illustrates an example invoice document comprising data field values for "invoice number 205, the name and business number 206 of the invoicing company … items as shown in the list 207 of items, a sub total amount 208, a goods and services tax (GST) amount 209 and a due date 210" (e.g. item values of an item) Id. at ¶ 77. Figure 5 illustrates a "method 500 for extracting data from an invoice," wherein the extracted data comprises "text in [a] value element of the invoice" that is "stored as a text string." Id. at ¶¶ 92; 103. In one embodiment, invoice data is "identified by its geographic location" (i.e. position), representing using geographic location data that "refers to a pixel coordinate that is an offset from a descriptive wording or an invoice data value." Id. at ¶¶ 61-62.
identify first form-definition information based on the extracted character string, the first-form-definition information defining a positional relationship between an item name and an item value comprising a character string of the item in the first form image. System 100 comprises a processing server 110 that applies a map (i.e. first form-definition information) to invoice 118 to extract and save invoice data. Id. at ¶¶ 59; 74.  The map is a "set of definitions … of data fields including location data, such as coordinates, for each data field." Figure 2 illustrates a map 250 corresponding to invoice 118. Map 250 comprises a number of data fields comprising a label field and a value field, wherein "[t]he label is a text identifier that does not change between different invoices from the same issuer and is used to locate and verify the value in the value field." Id. at ¶¶ 78-79. Figure 4 illustrates XML code 400 of an example map. Invoice number data field 421 comprises coordinates 422/423 of the invoice number label field (i.e. item name) and coordinates 424/425 of the invoice number value field (i.e. item value). Id. at ¶ 88. In one embodiment, the extraction method "determines from map 400 an implied delta offset" between the coordinates of the value field and label fields. Map 400 is applied to invoice 300 to find a label; and then the "method takes the coordinates of the label it has found a match for and adds to it the delta offset" and extracts the value that overlaps the resulting coordinates. Id. at ¶¶ 99-102. The disclosed "delta offset" is a positional relationship between a label and a value within the invoice; and this positional relationship is used to extract a value from the invoice.
	Gregg discloses store the positional relationship in a storage unit. Figure 4 illustrates "an extract XML code 400 of a map populated [with] extracted data," wherein "the map has already been applied to the invoice." Gregg expressly discloses that "[b]efore the map is applied to the invoice, the 'text' value of the elements is empty," such that "the map is stored on a data base as Id. at ¶¶ 88-89. Accordingly, these positional relationships between a label and value are stored in a database as XML code prior to extraction.
	Gregg discloses recognize the item from the first form image. Figure 5 illustrates a "method 500 for extracting data from an invoice," wherein the extracted data comprises "text in [a] value element of the invoice" that is "stored as a text string." Id. at ¶¶ 92; 103.
	Gregg discloses extract the item value from the first form image from a position in the first form image indicated by the positional relationship between the item name and the item value. Gregg discloses that the method "determined from map 400 an implied delta offset between the x-coordinates of the invoice number value field 424 and the invoice number label field 422 and vice versa for the y-coordinate," then "takes the coordinates of the label it has found a match for and adds to it the delta offset." If an element is found that overlaps the resulting coordinate, then "the method 500 extracts 514 the data, that is the text in the value element of the invoice and stores 516 the data on a temporary data store associated with the invoice." Id. at ¶¶ 99-103.
	Gregg discloses display, on a display, a first screen that includes the first form image and the item value of the extracted item, the first screen being configured to accept operations by a user input second form-definition information for a user-defined form, the second form-definition information reflecting corrections or modifications of the first form-definition information. Figure 9 illustrates a "graphical user interface 900 to start the process for creating a map" comprising "a JPEG image of the original PDF invoice" (i.e. form image). Figure 10-12 Id. at ¶¶ 122-128. Figure 13 illustrates an interface (i.e. first screen), wherein "[o]nce the user has allocated cell information to the fields of their choosing, they wither choose to finish, reset, of cancel the process." Upon finishing, "the system then takes the information from the client's browser," (i.e. first form-definition information) and "runs checks on what has been mapped," wherein the "information that he system has been able to extract is presented down the right hand side, along with a rendered display of the original invoice." The results are displayed in an interface illustrated in Figure 14, wherein the user can decide whether to accept the potential mapping results, or they can choose to cancel and return to the previous mapping screen to adjust or add to the potential map." Id. at ¶¶ 129-130, emphasis added. Returning to the previous mapping screen (e.g. interface illustrated in FIGS. 10-12), enables a user to use the graphical user interface (i.e. first screen) to adjust or add (e.g. modifications or corrections) to the original potential map (i.e. first form-definition information) to generate an adjusted potential map (i.e. second form-definition information).
	Gregg discloses wherein in a case where the second form-definition information for the user-defined form was not previously stored, a second screen is displayed on the display, the second screen being configured to accept operations by a user to register the second form-definition information. Gregg discloses using graphical user interface illustrated in FIGS. 10-12 (i.e. first screen) to create a new map. Id. at ¶¶ 121-130 ("user of the processing server 110 … new map from scratch means it was not previously stored. Upon accepting the extraction results generated from the potential map, the system requires the user "to allocate [a] supplier name" to the map (i.e. register the map by supplier name). A new issuer or supplier is allocated to the map using the user interface illustrated in FIG. 16 (i.e. second screen for registering the potential map to a supplier). Id. at ¶¶ 131-133
	Gregg does not expressly disclose wherein in a case where the second form-definition information was previously stored for the user-defined form, the previously stored second form-definition information is updated to include modifications or corrections to the second form-definition information input by the user. 
	Fisher discloses wherein in a case where the second form-definition information was previously stored for the user-defined form, the previously stored second form-definition information is updated to include modifications or corrections to the second form-definition information input by the user. Fisher discloses an "Optical Invoice Recognition (OIR) engine 112" comprising means for "locating and capturing billing components contained in [an] invoice." Id. at ¶ 22; See Also Claims 1, 9, 17 ("extracting one or more billing components from the machine-encoded text according to the knowledge base"). An OIR engine 112 "utilizes knowledge base 230," comprising "templates 240 and rules 250." Template 240 "represents a generalized representation of an invoice that is specific to [an] identified vendor," and is applied to machine encoded text "in order to identify the billing components" using "pattern matching rules." Id. at ¶¶ 33-38. Figure 9 illustrates a method "for verifying an invoice for completeness and accuracy." At 612, OIR engine 112 … applies template 240 in order to locate and capture all the billing components." At 618, inaccuracies and/or missing billing components are flagged, Id. at ¶¶ 57-65. Accordingly, corrected rules and templates are user input and applied to a previously stored template 240 (i.e. previously stored second-form definition information) in order to resolve inaccuracies and/or missing billing components extracted from an invoice.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of extracting data from an invoice of Gregg to incorporate the knowledge base for extracting data from an invoice as taught by Fisher. One of ordinary skill in the art would be motivated to integrate the invoice template and rules knowledge base into Gregg, with a reasonable expectation of success, in order to provide "a real time updating of vendor specific invoice rules and template and thus no out of data rules or templates for the user." Fisher, ¶ 11.

Claim 10
	Gregg discloses generate the second form-definition information based on a correspondence relationship between a position of the item value of the item and a position of the item name, when the position of the item value of the item is specified in the first form image displayed in the first screen. Figure 4 illustrates XML code 400 of an example map. Invoice number data field 421 comprises coordinates 422/423 of the invoice number label field (i.e. item name) and coordinates 424/425 of the invoice number value field (i.e. item value). Gregg, ¶ 88. Id. at ¶¶ 99-102. The disclosed "delta offset" is a positional relationship between a label and a value within the invoice; and this positional relationship is used to extract a value from the invoice. Further, Gregg discloses a user interface presenting "a series of fields down the right hand side" and cells "presented in a visual style that … exactly matches the layout of the original invoice" on the left hand side. The user "identifies which cell they want to populate with either a label or a value information." Id.at ¶¶ 122-126. The user specifies a cell (i.e. position of the item value of the item) within a displayed layout of the original invoice on the left hand side of the screen and defines it as corresponding to a particular label or value displayed as a field on the right hand side of the screen.
	 Gregg discloses register the generated second form-definition information. Gregg discloses using graphical user interface illustrated in FIGS. 10-12 (i.e. first screen) to create a new map. Id. at ¶¶ 121-130 ("user of the processing server 110 … can choose to create a new map from scratch"). Creating a new map from scratch means it was not previously stored. Upon accepting the extraction results generated from the potential map, the system requires the user "to allocate [a] supplier name" to the map (i.e. register the map by supplier name). A new issuer or supplier is allocated to the map using the user interface illustrated in FIG. 16 (i.e. second screen for registering the potential map to a supplier). Id. at ¶¶ 131-133

Claim 12
accept a user operation to select the issuer information from among a plurality of pieces of issuer information identifying a plurality of issuers. Upon accepting the potential mapping results, the user allocates a "supplier name to that set of mapping results" by selecting an existing supplier from a drop down list or adding "a new issuer" Upon assigning an issuer to the mapping, the system "will create the map … and then extract data from the mapped invoice." Gregg, ¶¶ 131-132; FIGS. 15-16.
	Gregg discloses register the second form-definition information in association with the issuer information selected by the user. The map (i.e. form-definition information) is "stored on a data base as records comprising field information including location data." Id. at ¶ 88. In one embodiment, the map stored in the database is associated with the e-mail address for a particular issuer. Id. at ¶ 134. Gregg discloses that "a map is specific to one particular issuer … and when an invoice is received, the issuer needs to be determined in order to select the appropriate map." Id. at ¶ 91.

Claim 13
	Gregg discloses wherein the first form image is an invoice and the issuer information includes at least one of a name of a biller of the invoice, a telephone number of the biller of the invoice, or an account number of the biller of the invoice. Upon accepting the potential mapping results, the user allocates a "supplier name to that set of mapping results" by selecting an existing supplier from a drop down list or adding "a new issuer" Upon assigning an issuer to the mapping, the system "will create the map … and then extract data from the mapped invoice." Gregg, ¶¶ 131-132; FIGS. 15-16.

Claim 14
	Fisher discloses extract the item value from the first form image based on the registered previously stored second form-definition information. Fisher discloses an "Optical Invoice Recognition (OIR) engine 112" comprising means for "locating and capturing billing components contained in [an] invoice." Fisher, ¶ 22; See Also Claims 1, 9, 17 ("extracting one or more billing components from the machine-encoded text according to the knowledge base"). An OIR engine 112 "utilizes knowledge base 230," comprising "templates 240 and rules 250." Template 240 "represents a generalized representation of an invoice that is specific to [an] identified vendor," and is applied to machine encoded text "in order to identify the billing components" using "pattern matching rules." Id. at ¶¶ 33-38. The templates 240 used for invoice data extraction are previously stored in knowledge base 230.

Claim 15
	Fisher discloses update the second form-definition information with the corrected item value, in a case where the item value extracted based on the second form-definition information is corrected by the user’s operation. Figure 9 illustrates a method "for verifying an invoice for completeness and accuracy." At 612, OIR engine 112 … applies template 240 in order to locate and capture all the billing components." At 618, inaccuracies and/or missing billing components are flagged, and in response at 620, the "user adds new or corrected information to the knowledge base," for example, "corrected rules and templates may be added to template 240 and rules 250 for the corresponding vendor … in knowledge base 230." Operation flows back to 612, where the "corrected information is applied to the invoice in order [to] correctly identify and analyze the billing components." Fisher, ¶¶ 57-65. Accordingly, corrected rules and templates 

Claim 16
	Gregg discloses wherein the second form-definition information includes individual-user definition information and register the individual-user definition information in association with the issuer information. Gregg discloses an embodiment wherein map are stored with "a common part of the map that is required by all recipients" and "is shared between the recipients," and "each recipient has an additional part for each partly shared map that defines the special fields that are required by that recipient individually." Gregg, ¶ 117.

Claim 17
	Claim 17 recites a method comprising steps for performing the functions of the system recited in claim 9. Accordingly, claim 17 is rejected as indicated in the rejection of claim 9.

Claim 18
	Claim 18 recites a medium storing instructions for performing the functions of the system recited in claim 9. Accordingly, claim 18 is rejected as indicated in the rejection of claim 9.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gregg et al., U.S. PG-Publication No. 2015/0039707 A1, in view of Fisher, U.S. PG-Publication No. 2014-0207631 A1, further in view of Linscott et al., U.S. PG-Publication No. 2014/0195416 A1.

Claim 11
	Linscott discloses register the second form-definition information in association with [an] issuer information extracted from the first form image. Linscott discloses a system for processing invoices that recognizes an issuer based on "a library of known issuer logos" or "known issuer signatures." The identified issuer is used to retrieve a corresponding template comprising "instructions for extracting data from the invoice." In embodiment, "an issuer may have more than one template" and "the issuer may have different templates for personal users and for business customers." Linscott, ¶¶ 55-56. Accordingly, templates (i.e. form-definition information) is registered in association with issuer information extracted from the form (e.g. logo and/or signature). Further, the system "can identify other signature items (image, 'from', address, etc.) in the invoice" and "use those other signature items to select the correct template for the invoice." Id. at ¶ 62.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of extracting invoice information using a map of Gregg-Fisher to incorporate the method of adjusting inaccurate templates for extracting invoice information taught by Linscott. One of ordinary skill in the art would be motivated to integrate adjusting inaccurate templates for extracting invoice information into Gregg-Fisher, with a reasonable expectation of success, in order "to check or refine the templates for an issuer" to increase invoice information extraction accuracy, wherein .


Response to Arguments
Applicant’s arguments with respect to claim(s) 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See Fisher, US PG-Publication No. 2014/0207631 A1.
Applicant argues that GREGG does not teach or suggest "the display of a second screen, configured to accept operations by a user to register the second form-definition information, if the second form-definition information was not previously stores, a second screen is displayed on the display." Rem. pg.10-11.
The Examiner disagrees.
	Figure 9 illustrates a "graphical user interface 900 to start the process for creating a map" comprising "a JPEG image of the original PDF invoice" (i.e. form image). Figure 10-12 illustrate a graphical user interface (i.e. first screen) comprising cells of invoice content on the left hand side "presented in a visual style that … exactly matches the layout of the original invoice" and "a series of fields down the right hand side" that correspond to labels and values. The user allocates cells on the left side to fields on the right side to create a map. This user interface accepts user input to map labels and values within the document. Gregg, ¶¶ 122-128. Figure 13 illustrates an interface (i.e. first screen), wherein "[o]nce the user has allocated cell information to the fields of their choosing, they wither choose to finish, reset, of cancel the process." Upon finishing, "the return to the previous mapping screen to adjust or add to the potential map." Id. at ¶¶ 129-130, emphasis added. Returning to the previous mapping screen (e.g. interface illustrated in FIGS. 10-12), enables a user to use the graphical user interface (i.e. first screen) to adjust or add (e.g. modifications or corrections) to the original potential map (i.e. first form-definition information) to generate an adjusted potential map (i.e. second form-definition information).
	Gregg discloses using graphical user interface illustrated in FIGS. 10-12 (i.e. first screen) to create a new map. Id. at ¶¶ 121-130 ("user of the processing server 110 … can choose to create a new map from scratch"). Creating a new map from scratch means it was not previously stored. Upon accepting the extraction results generated from the potential map, the system requires the user "to allocate [a] supplier name" to the map (i.e. register the map by supplier name). A new issuer or supplier is allocated to the map using the user interface illustrated in FIG. 16 (i.e. second screen for registering the potential map to a supplier). Id. at ¶¶ 131-133
Gregg discloses displaying a first screen (e.g. FIGS. 10-12) configured to accept user input of a second potential map (i.e. second form-definition information) reflecting corrections or modifications on a first potential map (i.e. first form-definition information). The potential map are not previously stored, because the new map is created from scratch. Upon accepting the second potential map, Gregg discloses displaying a second screen (e.g. FIG. 16) for registering 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        February 11, 2022